Citation Nr: 1234054	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for superficial scars of the left hand, currently evaluated as 10 percent disabling. 

2.  Entitlement to an earlier effective date for a 10 percent disability evaluation assigned for a scar on the left hand, to include whether a September 1, 1998 rating decision contained a clear and unmistakable error (CUE).

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric disability, other than PTSD.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right hand injury (currently claimed as a scar on the dorsal aspect of the third finger of the right hand), and if so, whether service connection is warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from November 1968 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and December 2005 rating decisions by the VA RO in Houston, Texas.

In May 2007, the Board denied the Veteran's claims for service connection for PTSD, entitlement to an increased rating for superficial scars of the left hand, and entitlement to an earlier effective date for a 10 percent disability evaluation for a scar on the left hand, to include whether a September 1, 1998 rating decision contained CUE.  The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a scar on the dorsal aspect of the third finger of the right hand was remanded in the May 2007 Board decision. 

In September 2008, the Veteran's representative and the VA's General Counsel filed a joint motion (JMR) with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision and remand the case with respect to the issues of entitlement to service connection for PTSD, entitlement to an increased rating for superficial scars of the left hand, and entitlement to an earlier effective date for a 10 percent disability evaluation for a scar on the left hand, to include whether a September 1, 1998 rating decision contained CUE.  The Court granted the motion.  The basis for the motion was VA's failure to obtain records from the Social Security Administration (SSA).  The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a scar on the dorsal aspect of the third finger of the right hand was not a subject of the JMR. 

At this juncture, the Board notes that both the May 2007 Board decision and the JMR referred to the CUE issue in general as being whether the March 2004 rating decision contained CUE.  This is a typographical error.  The body and substance of the May 2007 Board decision referred to the prior final September 1, 1998 decision not the March 2004 decision, which was not final and which is currently on appeal.  

In September 2009, the Board remanded this case to obtain the SSA records.  The board again remanded this case in November 2011 to schedule the Veteran for a Board hearing.  In April 2012, the Veteran testified before the undersigned at a Board video conference hearing at the San Antonio, Texas RO.  

The Board notes that during the pendency of the Veteran's appeal, the Court held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD includes the matter of service connection for a psychiatric disability.  However, as set forth below, the latter portion of the issue requires further development.  

The issues of service connection for a psychiatric disability and service connection for a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 24, 2012 at the Board hearing, the Board received notification from the Veteran that a withdrawal as to the issue of an increased rating for superficial scars of the left hand, is requested.

2.  In a September 1998 rating decision, the RO granted service connection for a left hand scar and assigned a noncompensable rating; an appeal to that decision was not initiated.

3.  The September 1998 rating decision which granted service connection for a left hand scar and assigned a noncompensable rating was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

4.  On November 25, 2003, a claim was received for an increased rating for left hand scar.

5.  In a March 2004 rating decision, the RO assigned an effective date of November 25, 2003, for a 10 percent rating for left hand scar.

6.  There was no formal or informal claim for an increased rating for left hand scar prior to November 25, 2003 nor is there any evidence of treatment showing an increase in severity within the year preceding November 25, 2003, thus, it is not factually ascertainable that the Veteran's left hand scar was 10 percent disabling or more during that time.


7.  The Veteran did not serve in Vietnam, did not have combat, and has no verified stressors.

8.  In the September 1998 rating decision, the RO also denied service connection for residuals of a right hand injury.  The Veteran did not appeal.

9.  Additional evidence since submitted, however, by itself or when considered along with the evidence already of record, relates to an unestablished fact necessary to substantiate this claim and, therefore, raises a reasonable possibility of substantiating this claim of service connection for a right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of an increased rating for superficial scars of the left hand, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for revision or reversal of the September 1, 1998 decision which granted service connection for a left hand scar and assigned a noncompensable rating, on the basis of CUE, have not been met.  38 C.F.R. § 3.105 (2011).

3.  The criteria for an effective date prior to November 25, 2003, for the grant of a 10 percent rating for left hand scar have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).

4.  PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

5.  Since not appealed, the RO's September 1998 rating decision denying service connection for residuals of a right hand injury is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  But there is new and material evidence since that decision to reopen this claim for service connection for residuals of a right hand injury (right hand disability claimed as a scar on the dorsal aspect of the third finger of the right hand).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An Increased Rating for Superficial Scars of the Left Hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of an increased rating for superficial scars of the left hand, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA) as Pertains to the Remaining Issues Addressed Herein

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in January 2004 (right hand), July 2005 (earlier effective date), March 2006 "Dingess letter"), May 2006 (earlier effective date and CUE), July 2007 (right hand)May 2009 (PTSD), and September 2009 (all issues.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters, dated from March 2006 onward, and in particular in that March 2006 letter, also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.  

Regarding the new and material issue (to reopen the claim of service connection for a right hand disability), the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A Kent compliant notice was sent to the Veteran in July 2007; thus satisfying the directives of the May 2007 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).  In addition, an earlier January 2004 notice addressed the underlying service connection claim.  At any rate, the claim for service connection for residuals of a right hand injury (right hand disability) is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran also was provided a hearing before the undersigned Veterans Law Judge (VLJ), during which the Veteran presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions pertinent to the appeals and sought to identify any pertinent evidence not currently associated with the claims.  In addition, the Veteran volunteered his treatment history and symptoms since service regarding his claimed disabilities, as well as other relevant contentions.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conducting of that Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that the Veteran had actual knowledge of the elements necessary to substantiate the claims for benefits as the Veteran fully explained the relevant contentions and medical history and why it is the Veteran's belief these disorders are linked to military service.  As such, the Board finds that, consistent with Bryant and Haney, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.

Finally, although the Board finds that the VLJ complied with the duties set forth in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, SSA records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  By obtaining the SSA records, the directives of the Board's prior September 2009 remand were satisfied.  

A VA medical opinion was obtained as to the service connection for PTSD issue.  The Board finds that a VA examination is unnecessary as to the issue of service connection for PTSD as the determinative issue, as discussed below, is not whether the Veteran has PTSD since there are diagnoses in post-service medical records, but rather whether there is a verifiable stressor.  As detailed below, the reason that there is no possibility of verifying the Veteran's claimed stressors is because he asserts that they all occurred in Vietnam and he has no verified Vietnam service.  No further medical evidence will verify that he served in Vietnam.  Rather, the National Personnel Records Center (NPRC) and service department evidence are sufficiently probative on that point and accepted as being accurate.  

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


An Earlier Effective Date for a 10 Percent Disability Evaluation Assigned for a Scar on the Left Hand, to Include Whether a September 1, 1998
Rating Decision contained CUE

The Veteran contends that he had been experiencing pain in his scars of the left hand since the time of the initial grant of service connection for the condition and that as such, the effective date of award for the 10 percent evaluation should be September 10, 1997, the date of his initial claim for service connection.  The Veteran contends that the assignment of a noncompensable evaluation in the September 1, 1998 initial rating decision constitutes CUE, and that he is entitled to back payment of benefits.  He also contends that he filed a claim for a higher rating in 2001, prior to the November 25, 2003 claim which is the basis for the currently assigned effective date.  Although he indicated that he would submit supporting evidence of this alleged 2001 claim within 60 days of his Board hearing, he did not do so.

At that outset, the Board notes that the September 1, 1998 decision which granted service connection for a left hand scar and assigned a non-compensable rating, followed by a September 21, 1998 notification letter, was not appealed.  The grant of service connection was based on service treatment records which reflected that in November 1970, the Veteran injured his left hand which required stitching.  His October 1971 separation examination revealed normal findings with regard to the upper extremities.  The non-compensable rating assigned was based on the lack of any mention of the left hand in post-service treatment records.  Also, while the Veteran claimed he had suffered a left hand injury, he did not report any specific current residuals, including pain.  

There is no correspondence from the Veteran within the one year period following the notification of that decision.  Further, additional evidence was not received within one year of that decision.  See generally Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's September 1, 1998 rating decision is final.  38 U.S.C.A. § 7105.

In March 2003, the Veteran submitted correspondence in which he made service connection claims for various disabilities as being due to Agent Orange.  Although he mentioned a "skin condition," this was for service connection for a skin condition as due to claimed exposure to Agent Orange, not an increase rating claim.  He also made service connection claims for various orthopedic disabilities.  He did not make a claim for an increased rating for a left hand scar.

On November 25, 2003, a claim for an increased rating for the scar of the left hand was received.  He reported that he had numbness of the left hand as well as retained glass fragments.  In a March 2004 rating decision, the Veteran was granted an increased rating of 10 percent for the left hand scar, under Diagnostic Code 7804, effective November 25, 2003, the date of the claim for an increase.  The rating decision referred to a February 2004 VA examination report.  That report reflected that the Veteran had scarring on the second, third, fourth, and fifth metacarpophalangeal junctions which were 1/2 inch in width and 1/8th inch in length.  There was no pain on palpation of the scars, but there was hypersensitivity in the scarring area.  There was no adherence to underling tissue.  The skin was not irregular, atrophic, shiny, or scaly.   The scar was not unstable.  There was no elevation or depression.  The scarring was superficial and not deep.  There was no inflammation, edema, or keloid formation.  The color was slightly whiter than the surrounding skin.  There was no induration or inflexibility of the skin.  There was no limitation of motion or limitation of function.  The examiner noted that the Veteran had carpal tunnel syndrome of both hands, but indicated that the Veteran had no disability of the hands as a result of the glass injury to the dorsum of the left hand, other than hypersensitivity and mild discomfort.  His other claimed symptoms, including swelling, discomfort, and dropping items being held were due to the carpal tunnel syndrome.  The examiner further indicated that there was no limitation of motion of the fingers, thumb, or hand, due to the service-connected injury.  Also of record, were private medical records which pertained to the Veteran's carpal tunnel syndrome, but not scar of the left hand.  

The March 2004 rating decision indicated that the 10 percent rating was based on the hypersensitivity and mild discomfort shown on the VA examination.  The rating decision noted that there was no pain, adherence to underlying tissue, or limitation of motion, and it was also noted that the scar was superficial and not deep.  The Veteran was notified of the March 2004 rating decision via a March 2004 notification letter.  The Veteran has perfected an appeal to the March 2004 rating decision as to the assigned November 25, 2003 effective date for the 10 percent rating, claiming CUE in the effective date of the assigned rating.

The September 1, 1998 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the September 1, 1998 rating decision.  38 C.F.R. § 3.105.  The September 1, 1998 rating decision granted service connection for residuals of an injury to the left hand and assigned a non-compensable rating, under Diagnostic Code 7805.

The rating criteria in effect at that time, provided that a 10 percent rating was assigned for superficial scars which were poorly nourished with repeated ulcerations. 38 C.F.R. § 4.118, Diagnostic Codes 7803.  A 10 percent rating was assigned for a superficial scar which was tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7804.  Scars could also be rated based on limitation of functioning of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A review of the record does not show that the RO misinterpreted the evidence of record at the time of the September 1, 1998 rating decision.  Specifically, the lay and medical evidence of record, dated prior to the rating decision, does not include indications of the left hand scar being poorly nourished with repeated ulcerations; being tender and painful on objective demonstration; or being productive of any limitation of functioning.  Thus, there was a basis for the assigned noncompensable rating since there was no indication that the Veteran met the criteria for a compensable rating.  The Veteran's current contention were not of record at that time.  In other words, his current assertion that pain was present at the time of the September 1, 1998 rating decision, was not an assertion that was in the record at the time of the final rating decision in 1998.

The assignment of a disability rating can be grounds for CUE if it is later shown that the undisputed, contemporaneous medical evidence warranted assignment of a higher disability evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). However, an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Likewise, the failure to fulfill the duty to assist cannot constitute CUE.  Crippen.  That is the case here, the facts regarding the contemporaneous evidence are not undisputable.  As noted, there was a basis for the assigned rating.  To the extent that the Veteran disagrees with how VA weighed this evidence or may have failed in any duty to assist, mere disagreement with the weighing of evidence or a failure in the duty to assist do not amount to CUE.  See Russell, 3. Vet. App. at 313-14.; see also Cook.

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the September 1, 1998 rating decision which assigned a noncompensable rating for left hand scar.  

Turning to the matter of an earlier effective date based on the later November 2003 claim for an increase, VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).


38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year.

In this case, there is no record of treatment for left hand scar since the date of the final September 1, 1998 rating decision, until the Veteran was examined in February 2004, in conjunction with the current claim for an increase.  Thus, there was no informal claim dated prior to the November 25, 2003 claim.  

The current claim was received on November 25, 2003, as noted.  The RO assigned the effective date as of that claim.  An effective date before that time is not warranted as there was no formal or informal claim for an increased rating prior to that time nor is there any evidence of treatment showing an increase in severity prior to that time.  There was no record of treatment at all nor is there lay evidence dated within that one year period relevant to the left hand scar.  The only prior records pertaining to the left hand at any time were for carpal tunnel syndrome, a condition which is not service-connected as part and parcel of the left hand scar.  

Thus, within the year preceding November 25, 2003, it is not factually ascertainable that the Veteran's left hand scar was 10 percent disabling or more.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).



Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  


The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case by case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the Veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborate his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."

The Veteran claims that that he served in Vietnam and that as a result of this service, he was exposed to multiple stressful incidents which caused him to develop PTSD.  There are diagnoses of PTSD contained in the post-service VA treatment records.  

The Veteran has presented only Vietnam-related stressors.  The Veteran has alleged participation in combat, namely, that he supposedly was involved in guarding the U.S. Embassy in Saigon against enemy attacks during the Vietnam War in 1969 or 1970.  Further, he maintains that he suffered hand injuries when there was an explosion at the U.S. Embassy and his hands were hit by shrapnel and glass.  In addition, he claims that persons he served with others in Vietnam who were killed, including a servicemember who traded duties with him, then was killed in a vehicle accident along with other persons.  Additionally, he states that he served on guard perimeter duty.  

However, the Veteran's service personnel records do not indicate award of a combat citation or list participation in an overseas or foreign deployment. T here is one record, purportedly authored by the National Personnel Records Center (NPRC) in 2001, which shows that the Veteran is entitled to wear the Vietnam Service Medal (VSM).  However, this is indicative of service during the Vietnam Era, not combat or in-country Vietnam service.  Also, the Veteran's DD 214 reflects that the Veteran had no foreign service, and, in June 2003, the NPRC determined that no evidence could be found to substantiate that the Veteran had any service in Vietnam.  Furthermore, upon review of the Veteran's service personnel history supplied by the NPRC in November 2005, it appears that the during his  military service, the Veteran was stationed at Ft. Bliss, Texas in November 1968; Ft. Huachuca, Arizona in February 1969, Ft. Dix, New Jersey in June 1969; Ft. Benning, Georgia in August 1969; and Ft. Bragg, North Carolina in January 1970 through 1971 where he underwent his separation examination.  There is no indication or suggestion of any Republic of Vietnam service.

The Veteran's STRs further reflect treatment for various medical complaints which was rendered only within the United States.  Included in these treatment reports is a November 1970 record which shows that the Veteran injured his left hand and received stitches while he was stationed in Fort Bragg, North Carolina, not due to any shrapnel or glass injuries while he was in Vietnam and there was an explosion at the U.S. Embassy.  As regards verification of the stressful incident occurring at the embassy, there is no indication in the record of participation in such an event.  During the time period where the Veteran alleges being near an explosion in Saigon, service personnel records confirm that he was actually serving in Ft. Bragg, North Carolina.  In essence, the Board finds that the DD 214, the June 2003 finding of the NPRC, and the Veteran's service personnel records and STRs, which all reflect no history of service in Vietnam, outweigh the isolated 2001 record, which, at best, suggests, that the Veteran was eligible for the VSM, which, as noted, does not confirm in-country Vietnam service.  Thus, the Board finds that the Veteran did not have in-country Vietnam service.  As this is the case, the Veteran's stressors cannot be verified and the Veteran is not credible in his report of those stressors. 

Without a confirmed stressor, there is no need to discuss a link between the stressor and the diagnosis of PTSD.  To the extent that VA examiners diagnosed PTSD in the outpatient records based on the Veteran's report of Vietnam stressors, the examiners relied on an inaccurate history and the diagnoses are therefore not probative.  Reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board, as in this case,  may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Further, an opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  That is the case here.

Moreover a July 2011 VA medical opinion concluded that the Veteran has depression, not otherwise specified; anxiety, not otherwise specified; and a personality disorder, not otherwise specified, but not PTSD.

Inasmuch as the evidence establishes that the Veteran did not engage in combat and/or serve in Vietnam and his PTSD symptoms have not been attributed to a verified inservice stressor, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD.  


Whether New and Material Evidence has been Received to Reopen a Previously Denied Claim for Service Connection for a Right Hand Disability, Claimed as a Scar on the Dorsal Aspect of the Third Finger of the Right Hand

In a September 1, 1998 rating decision, the RO denied service connection for residuals of a right hand injury on the basis that the evidence then of record did not show that there was a right hand injury in service or of a chronic disability subject to service connection.  The Veteran was notified of that decision via a later September 1978 letter, but did not initiate, much less perfect, an appeal of that decision since an NOD was not received within the subsequent one-year period.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond.  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's September 1, 1998 rating decision, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Prior unappealed decisions are final and binding, however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final and binding September 1, 1998 rating decision, evidence has been added to the claims file in furtherance of this claim.  This additional evidence includes various statements from the Veteran concerning how he injured his right hand at the same time that he injured his left hand, as well as a February 2004 VA examination report.  

The VA examination report identified a scar on the head of the third metacarpal in the metacarpophalangeal junction.  The examiner noted that this scar was due to a wound which was treated and closed during the Veteran's military service following a glass injury when the Embassy building window was shattered during a shrapnel attack.  

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the 
post-VCAA version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.

In this particular case at hand, when the RO initially considered and denied this claim in July 1998, there was no evidence of a right hand disability.  There is current evidence, as shown in the February 2004 examination report, that the Veteran has a scar on his right hand.  According to the holding in Shade, the new evidence need only address at least one of the prior deficiencies of the claim, not all of them.  Thus, this claim of entitlement to service connection for a right hand disability is reopened, albeit subject to the further needed development of this claim on remand.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal as to the issue of an increased rating for superficial scars of the left hand, is dismissed.

Entitlement to an earlier effective date for a 10 percent disability evaluation for a scar on the left hand, to include consideration of whether a September 1, 1998 rating decision contained CUE, is denied.

Entitlement to service connection for PTSD is denied. 

The application to reopen the claim of service connection for a right hand disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.


Service Connection for a Psychiatric Disability other than PTSD

At his personal hearing, the Veteran referred to recent medical records from his ongoing treatment at the VA clinic in Corpus Christi for psychiatric disability, including depression and anxiety.  Clinical medical records dated in the claims file do not include those post-dating March 2009.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

As noted, the matter of service connection for a psychiatric disability has been included in the current appeal, originally made as service connection for PTSD, pursuant to Clemons; nevertheless, the Board finds that the Veteran should be issued separate VCAA notice pertaining to this issue, particularly since the claim must be remanded for additional development.  

If upon receipt of the additional evidence, the RO/AMC deems that a medical addendum to the July 2011 medical opinion is warranted, then it should be obtained.  


Service Connection for a Right Hand Disability

The claim of service connection for a right hand disability has been reopened based on the February 2004 examination report which established a current right hand disability, the scar on the head of the third metacarpal in the metacarpophalangeal junction.  However, in reviewing this examination report, the Board notes that the examiner accepted the Veteran's rendition of how his hands, left and right, were injured during service.  The Board, above, has determined that the Veteran did not serve in Vietnam and, thus, did not suffer any injury in Vietnam, including the described hand injuries which he asserted were injured by glass following an explosion at the Embassy.  So, while the current diagnosis is valid, the Veteran's report of the history is not credible and any opinion regarding the etiology based on that history is not probative.  As previously noted in this decision, the Veteran suffered a left hand injury which required stitching during his service while stationed in the United States, but there was no mention of the right hand being injured at any time.  The examiner in February 2004 also did not address any findings or lack of findings contained in the STRs in that regard.  

Thus, a medical addendum should be obtained from the examiner who performed the February 2004 hand examination or, if unavailable, from another VA examiner.  The claims file should be reviewed, including a copy of this decision.  The examiner should opine as to whether the currently identified right hand scar is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter pertaining to the issue of service connection for a psychiatric disability, other than PTSD, should be furnished to the Veteran.

2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the VA clinic in Corpus Christi, particularly those dated from March 2009 forward.

3.  If upon receipt of the additional evidence, the RO/AMC deems that a medical addendum to the July 2011 medical opinion pertaining to psychiatric disability is warranted, then it should be obtained.

4.  A medical addendum should be obtained from the examiner who performed the February 2004 hand examination or, if unavailable, from another VA examiner.  The claims file should be reviewed, including a copy of this decision.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the scar on the head of the third metacarpal in the metacarpophalangeal junction had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should note that the Veteran did not have any Vietnam service, so any history regarding an injury in Vietnam is not credible.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached

5.  The AMC should review the medical opinion obtained 
above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West & Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


